To a petition for rehearing—
JUDGE PRYOR
delivered the following response:
Upon a reconsideration of the question involved in this-, appeal,- and after a careful reading of the history of such proceedings found in the petition for a rehearing by the appellant, we are still satisfied the jurisdiction of the circuit court is appellate ’ only. It has no original jurisdiction in such cases, and when authorized to- try the law and facts of the case, the facts heard in the court below, and no other,, can be tried by the circuit court. To determine otherwise-would be to rob the county court of a jurisdiction that, should necessarily belong to it, by reason of the control that, court has over all the public highways of the county. The judge is presumed to know the wants of the people, the necessity for establishing a highway, and the conveniences, and inconveniences resulting from such action.
His own view, aided by his knowledge of the county, and the necessity for opening or discontinuing public ways, no doubt often influences his mind in determining the effect of the testimony before him. The general supervisory power that court has over the highways of the county should not be transferred to any other judicial tribunal, unless by express legislative enactment; and when a party prosecutes an appeal from a judgment of the county court in this class of cases, it should be upon the record alone as made up and passed on by the county court. If otherwise, the applicant *28has only to make the application upon proper notice in the county court, and without introducing any testimony, prosecute his appeal to the circuit court if adverse; and so of the defense, amounting, in fact, to a transfer of this original jurisdiction to the circuit court if the case is to be heard de novo. Such was not the intention of the law-making power, nor should such a construction be allowed to prevail.
We are aware that the practice has been different in some portions of the State, and that manuscript opinions may be found in this court where the record shows the case had been tried denovo in the circuit court; but in these cases the ■question was not raised, while in Short v. Helm the question was made directly in the court below, and there argued ■and passed upon in an opinion by the circuit judge, the substance of which, on that branch of the case, was approved and affirmed by this court. The court then declined to try the case, except on the facts appearing by the bill of exceptions, and remanded the case for the reason that the juris■diction was appellate only. As said by this court in Short v. Helm, the circuit court will not be allowed to usurp the jurisdiction of the county court, and undertake to afford litigants the relief to which they are alone entitled in the ■county court. The errors of the county court, if any, may be revised by the circuit court, and the county court compelled to correct them.
Petition overruled.